DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 41 and 51; 53, 55, 56, and 63; 54; 57; 58; 59, 65, and 72; 60; and 61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8; 15; 16; 17; 18; 19; 20; and 23, respectively, of U.S. Patent No. 11,241,801. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 41 and 51; 53, 55, 56, and 63; 54; 57; 58; 59, 65, and 72; 60; and 61 are generic to all that is recited in claims 8; 15; 16; 17; 18; 19; 20; and 23 of the (‘801) patent.  In other words, claims 8; 15; 16; 17; 18; 19; 20; and 23 fully encompass the subject matter set forth in claims 41 and 51; 53, 55, 56, and 63; 54; 57; 58; 59, 65, and 72; 60; and 61 of the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 41-50, 53-62, and 65-71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki et al. (US-8,747,486) in view of Gosselin et al. (US-5,762,390).
 	The patent to Kawasaki et al. shows a robotic hand that is structured similar to a human hand and comprises a palm (2), four fingers (4-7), and a thumb (3).  Each finger and the thumb are pivotally movable between extension and flexion.  The thumb includes a yoke (32) and multiple pivot assemblies so that it can also move between abduction and adduction (see Figs. 6 and 7).  The Kawasaki et al. hand does not show a dorsal actuation system that includes an arrangement of dorsal bell cranks and associated links as specifically called for in the above claims.
 	The Gosselin et al. patent shows a robotic end effector comprising a palm (1) and multiple fingers wherein each finger includes a proximal phalanx (2), a middle phalanx (3), a distal phalanx (4), multiple springs (28, 29, 30) at each of its joints, an actuator (8), a proximal bell crank (9), and a proximal dorsal link (10).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a dorsal actuation system including actuators, bell cranks, and associated links on the Kawasaki et al. hand, as taught by Gosselin et al., so that each finger and thumb could be effectively actuated in extension and flexion for gripping and releasing an article.  
 	Regarding claims 41, 60, and 68, as best shown in Figs. 4a-4b of the Gosselin et al. patent, the triangular shape of the distal phalanx (4) includes a distal corner protrusion to which a link (12) is coupled.
	In regard to claims 43, 55, and 67, the Kawasaki et al. hand includes a wrist portion (1) that provides for releasable attachment to a robotic arm.
 	Regarding claims 50, 62, and 71, the Gosselin et al. patent shows a surrounding palm  frame or “guard” in which the actuators are disposed.


Allowable Subject Matter
Claims 29-40 are allowed.
Claims 52, 64, and 73 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wauer et al. (US-4,367,891) and Hallock et al. (US-2020/0164523) show protrusions on the distal joint of their robotic fingers to which actuating links are coupled.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926. The examiner can normally be reached Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                   Primary Examiner, Art Unit 3651                                                                                     

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
9/27/2022